 In the Matter of DORTCH STOVE WORKS, INC.andUNITED STEEL-WORKERS OFAMERICA (CIO)Case No. 10-R-1253.-Decided September 20, 1944Mr.W. Raymond Denny,ofNashville, Tenn.,, andMessrs. T. F.LanceandG. 0. Stanley,both of Franklin, Tenn., for the Company.Mr. William Dunn,of Nashville, Tenn., for the Union.Mr. Joseph C. Wells,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Steelworkers of America(CIO), herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofDortch Stove Works, Inc., Franklin, Tennessee, herein called the Com-pany, the National Labor Relations Board provided for an appropri-ate hearing upon due notice before Irving Rogosin, Trial Examiner.Said hearing was held at Franklin, Tennessee, on August 1, 1944.The Company and the Union appeared and participated.All par-ties were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedan opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYDortch Stove Works, Inc., is a Tennessee corporation engaged inthe manufacture of stoves at Franklin, Tennessee.During the past12 months the Company purchased from points outside the State ofTennessee raw materials and other unfinished products of a value inexcess of $400,000, for use at its plant at Franklin Tennessee.During58 N. L. B. B., No. 82.431 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe same period the Company sold and delivered to points outside theState more than $750,000 worth of its finished products.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Steelworkers of America, affiliated with the Congress of In-dustrialOrganizations, is a labor organization admitting to mem-bership employees of the Company.III. THEQUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain employees until theUnion has been certified by the Board in an appropriate unit.A statement of the Trial Examiner, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofthe employees involved herein?We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe petition filed by the Union alleges to be appropriate a unit com-prised of inspectors, plant clerical employees, checkers and markers 2at the Company's plant at Franklin, Tennessee.However, at the hear-ing the Union stated that it desired to represent these employees as apart of the existing production and maintenance unit. The Companytakes the position that the inspectors are supervisory employees withinthe Board's usual definition, and that the remaining employees soughtto be represented by the Union in this proceeding are clerical employeeswho should not be included in a bargaining unit of production andmaintenance employees.On October 16, 1943,3 the Board, in accordance with a stipulationbetween the Company and the Union, directed an election among allemployees at the Company's plant at Franklin, Tennessee, excludingclerical workers, salesmen, checkers, inspectors, foremen, and any othersupervisory employees.The Union won the election and on Decem-ber 15, 1943, entered into a contract with the Company with respect tothese employees.'The Trial Examiner reported that at the hearing the Union submitted 10 membershipapplication cards all of which bore apparently genuine original signatures;that 9 of thecards were dated April 1944, and 1 was dated March 1944.There are approximately 10employees in the group which the Union seeks to represent.2A company witness testified that the Company has no employees classified as markers.Checkers appear to perform timekeeping duties.8Matter of Dortch Stove Works, Inc.,52 N. L. R. B. 1450. DORTCH STOVE WORKS, INC.433The Company employs approximately five inspectors who inspectthe work of a number of production and maintenance- employees, in-struct new employees, and perform numerous assignments necessary tomaintain a steady flow in the production of the Company's finishedproducts.They have no authority to hire or discharge employees, and,although a Company witness testified that they have authority effec-tively to recommend such action, there is nothing in the record to showthat the Company has ever hired, discharged, or changed the statusof employees on the basis of a recommendation made by one of theseinspectors.'We have frequently held that inspectors having dutiessimilar to those here involved may participate in collective bargain-ing, and have included them in units with production and maintenanceemployees.5No sufficient reason here appears why the inspectors maynot be so included.One of the employees sought by the Union herein is employed prin-cipally to change the dies on machines and to instruct new employees.He was described at the hearing as a "die setter." Although he testifiedat the hearing that he spent a portion of his time as an "assistant fore-man," it is clear that his duties are not supervisory within the Board'susualdefinition, and that he may properly be inin a unit withother production and maintenance employees.6Approximately four employees perform work of a clerical naturein that part of the plant reserved for the Company's production work.One of these employees is a' stockroom clerk, another is called a "con-trol board clerk" and maintains a perpetual stock inventory, anotheris called a "put-away man" and stores parts in the proper storagespace, and another keeps a record itemizing the weights and classifica-tions of castings subsequent to the cleaning, grinding and inspectionoperations and is known as the "scale man."While the duties of theseemployees are clerical, the record indicates they are under the direc-tion of the production department supervisors; that their work isclosely aligned to that of production employees; and that they arephysically separated from the clerical employees in the Company'smain office.We are of the opinion that these plant clerical employeesmay properly be included in the existing production and mainte-nance unit.'One of the Company's employees is classified as a "timekeeper andchecker."His duties consist of keeping the time of about 30 produc-4Two additional employees in the cleaning department are classified as inspectorsThese two employees are not involved in the proceeding inasmuch as the Company and theUnion have agreed heretofore to include them in the existing bargaining unit of productionand maintenance employees-5Matter of Industrial Rayon Corporation,56 N L R B 547 and 1679,and cases citedthereinSeeMatter of United Wall PaperFactories, 49 N L R B. 1424SeeMatter of Ahlberg Bearing Company,56 N L B B 320SeeMatter of Aluminum Forgings,Inc,53 N L R B 1054.609591-45-vol. 5 8-t. 9 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion employees in the steel fabricating department and performingother miscellaneous clerical work.We are of the opinion that theduties and interests of this employee are not sufficiently akin to thoseof the production and maintenance workers as to warrant his inclu-sion within the same bargaining unit."In accordance with the foregoing considerations, we shall direct anelection among the inspectors, the die setter, and the plant clericalemployees, but excluding the timekeeper and checker, for whom theUnion petitions in this proceeding to determine whether or not theywish to be represented by the Union. In the event that a majority oftheir number select the Union as their collective bargaining repre-sentative, they will have indicated their desire to be part of the appro-priate unit presently represented by the Union, and will be part ofsuch unit.Accordingly, we shall direct that the question concerning repre-senta;tion, which has arisen be resolved by an election by secret ballotamong the, inspectors, the die setter, and the plant clerical employees,but excluding the timekeeper and checker, who were employed bythe Company during the pay-roll period immediately preceding thedate of the Direction of Election herein, subject to the limitationsand additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and'pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRLCTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Dortch StoveWorks, Inc., Franklin, Tennessee, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Tenth R^giou, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe inspectors, the die setter, and the plant clerical employees, butexcluding the timekeeper and checker, in the Company's employ whowere employed during the pay-roll period immediately preceding'thedate of this Direction, including employees who did not work during8 SeeMatter of Aluminum Forgtng.u, Inc, supra DORTCH STOVE WORKS, INC.435said pay-roll period because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election, todetermine whether or not' they desire to be represented by UnitedSteelworkers of America(CIO), for the purposes of collective bar-gaining.CHAIn.MMAN MiLias took no part in the consideration of the aboveDecision and Direction of Election.